—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered January 27, 2000, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to grant a defendant permission to withdraw his plea of guilty lies in the sound discretion of the court (see, CPL 220.60 [3]; People v Deleg, 274 AD2d 522; People v Rodriguez, 270 AD2d 434). Here, the record reveals that the defendant was lucid, rational, and unequivocal in assuring the court that he comprehended the meaning of the plea proceeding (see, People v Rodriguez, supra; People v Torres, 215 AD2d 702). Further, since the defendant was afforded a reasonable opportunity to present his contentions, and the court was able to make an informed decision, the court providently exercised its discretion in denying the motion without conducting a hearing (see, People v Tinsley, 35 NY2d 926; People v Rodriguez, supra; People v Santana, 176 AD2d 360).
The defendant’s remaining contentions are without merit. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.